UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 04-1755


JAMES E. DAVIS,

                                               Plaintiff - Appellant,

             versus



AMERICAN SOCIETY OF CIVIL ENGINEERS; DANIEL S.
TURNER; H. GERARD SCHWARTZ, JR.; ROBERT W.
BEIN,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-03-1469)


Submitted:    February 28, 2005              Decided:   March 18, 2005


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


David Schertler, Barry Coburn, Lisa F. Fishberg, COBURN &
SCHERTLER, L.L.P., Washington, D.C., for Appellant.   Thomas L.
McCally, William J. Carter, Tina M. Maiolo, CARR MALONEY, P.C.,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          James   E.   Davis   appeals   the   district   court’s   order

granting summary judgment in favor of Davis’ former employer in

this employment discrimination and breach of contract action filed

under 42 U.S.C. § 1981 (2000).       We have reviewed the parties’

briefs and the two-volume joint appendix and find no reversible

error.   Accordingly, we affirm for the reasons stated by the

district court in its careful and thorough opinion.        See Davis v.

Am. Soc’y of Civil Eng’rs, 330 F. Supp. 2d 647 (E.D. Va. 2004).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                               AFFIRMED




                                 - 2 -